IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KARLEETA RENEE WYATT,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1372

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION AND HABITAT
FOR HUMANITY OF
OSCEOLA COUNTY INC.,

      Appellees.

_____________________________/

Opinion filed June 2, 2017.

An appeal from an order of the State of Florida, Reemployment Assistance
Appeals Commission. Frank E. Brown, Chairman.

Karleeta Renee Wyatt, pro se, Appellant.

Norman A. Blessing, General Counsel, Reemployment Assistance Appeals
Commission, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.